Mr. Justice Phillips delivered the opinion of the court: The questions involved in this proceeding are only to be ascertained from the bill, answer and replication, and an examination of these indicates, very clearly, that the true question at issue is as to the ownership of the lands abutting on each side of the Desplaines river on which it is proposed to construct this bridge. Adjudication must first determine that question before the injunction would be permitted to stand. If title to this property is in the village of Riverside as public grounds, then the relief should be granted. It is not for us, however, at this time to determine that question or pass any opinion upon the merits of this case. The pleadings show, very clearly, that a freehold is involved and that the appeal should have been taken directly to this court. No briefs are filed by either appellant or appellee on the merits of the controversy. We have heretofore held that an appeal of this character only brings to this court such matters as might lawfully have been considered in the Appellate Court by virtue of an appeal to that court, and therefore only the question of jurisdiction can be considered here. If it be found that no freehold is involved," correct practice would require that the order of dismissal be reversed and the cause remanded to the Appellate Court, with instructions to find upon the issues of fact and render final judgment upon errors assigned. If a freehold is involved, the court is powerless to do more, on this appeal, than to affirm the order of the Appellate Court. Oswald v. Wolf, 126 Ill. 542. Finding, as we do, that a freehold is here' involved, and that the order of the Appellate Court dismissing the appeal to that court was properly entered, the judgment of the Appellate Court dismissing the appeal must be affirmed. Leave will be given appellant to withdraw the record filed herein, to be re-filed for writ of error from this court, if it so desires. ’ T „ , Judgment affirmed.